Exhibit 10.1


EXECUTION VERSION




SECURITIES PURCHASE AGREEMENT
This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of September 4,
2019, is by and among Cerecor Inc., a Delaware corporation with offices located
at 540 Gaither Road, Suite 400, Rockville, Maryland 20850 (the “Company”), and
Armistice Capital Master Fund Ltd. (the “Buyer”).
RECITALS
A.
The Company and the Buyer desire to enter into this transaction to purchase the
Common Shares (as defined below) in a transaction exempt from registration under
Section 4(a)(2) of the Securities Act of 1933, as amended (the “1933 Act”).

B.
The Buyer wishes to purchase, and the Company wishes to sell, upon the terms and
conditions stated in this Agreement, 1,200,000 shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”, collectively referred to
herein as the “Common Shares”) for the Purchase Price (as defined below).

C.
The Common Shares are also referred to herein as the “Securities”.

AGREEMENT
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:
1.
PURCHASE AND SALE OF COMMON SHARES.

(a)    Purchase of Common Shares. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 5 and 6 below, the Company shall issue and sell
to the Buyer, and the Buyer agrees to purchase from the Company on the Closing
Date (as defined below) the Common Shares.
(b)    Closing. The closing of the purchase of the Common Shares by the Buyer
(the “Closing”) shall occur at the offices of Company counsel Wyrick Robbins
Yates & Ponton LLP (“Wyrick Robbins”), 4101 Lake Boone Trail, Suite 300,
Raleigh, North Carolina 27607 at a time and on a Business Day (the “Closing
Date”) mutually agreeable to the Company and the Buyer, but no later than
September 6, 2019. As used herein “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in New York, New York
are authorized or required by law to remain closed.
(c)    Purchase Price. The aggregate purchase price for the Common Shares to be
purchased by the Buyer shall be $3,758,400 (the “Purchase Price”). The per share
purchase price for each Common Share shall be $3.132, which is the greater of:
(i) the closing price for the Common Stock on Nasdaq on the day prior to the
date hereof, and (ii) the average closing price of the Common Stock on Nasdaq
for the five trading days immediately preceding the date hereof.


1

--------------------------------------------------------------------------------




(d)    Form of Payment; Deliveries. On the Closing Date, the Buyer shall pay the
Purchase Price to the Company for the Common Shares to be issued and sold to the
Buyer at the Closing, by wire transfer of immediately available funds into the
Wyrick Robbins trust account for the benefit of the Company in accordance with
instructions previously provided by the Company, and the Company, within three
Business Days of the Closing Date, shall cause to be delivered to the Buyer an
electronic certificate representing the aggregate number of Common Shares,
registered in the name of the Buyer.
2.
BUYER’S REPRESENTATIONS AND WARRANTIES.

The Buyer represents and warrants to the Company with respect to itself that, as
of the date hereof and as of the Closing Date:
(a)    Organization; Authority. The Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, and the Buyer has the requisite power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder and thereunder.
(b)    Validity; Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of the Buyer and constitutes the
legal, valid and binding obligation of the Buyer enforceable against the Buyer
in accordance with its terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.
(c)    No Conflicts. The execution, delivery and performance by the Buyer of
this Agreement and the consummation by the Buyer of the transactions
contemplated hereby will not (i) contravene the organizational documents of the
Buyer, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Buyer is a party or (iii)
contravene any law, rule, regulation, order, judgment or decree (including
federal and state securities laws) applicable to the Buyer, except, in the case
of clauses (ii) and (iii) above, for such conflicts, defaults, rights or
violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Buyer to
perform its obligations hereunder.
(d)    No public sale or distribution. The Buyer is acquiring the Securities for
its own account and not with a view towards, or for resale in connection with,
the public sale or distribution thereof in contravention of the 1933 Act;
provided, however, that by making the representations herein, the Buyer does not
agree to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to registration under the 1933 Act or an available exemption from
such registration requirements. For purposes of this Agreement, “Person” means
an individual, a limited liability company, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, any other entity and any
government or any department or agency thereof.


2

--------------------------------------------------------------------------------




(e)    Accredited investor status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D under the 1933 Act.
(f)    Reliance on exemptions. The Buyer understands that the Securities have
not been registered under the 1933 Act or any applicable state securities laws
and are being offered and sold to it in reliance on the exemptions from
registration under the 1933 Act provided by Section 4(a)(2) of the 1933 Act and
Rule 506(b) of Regulation D under the 1933 Act and pursuant to similar exemption
from any applicable state securities laws and that the Company is relying in
part upon the truth and accuracy of, and the Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of the Buyer to acquire the Securities.
(g)    Transfer or resale. The Buyer understands that: (i) the Securities may
not be offered for sale, sold, assigned or transferred (a “Transfer”), directly
or indirectly, unless (a) subsequently registered under the 1933 Act, (b) such
Transfer is to the Company, or (c) such Transfer is pursuant to a transaction
that does not require registration under the 1933 Act or any applicable state
securities laws; and (ii) any Transfer of the Securities made in reliance on
Rule 144 under the 1933 Act may be made only in accordance with the terms of
Rule 144 and further, if Rule 144 is not available, any resale of the Securities
under circumstances in which the seller (or the Person) through whom the
Transfer is made may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder.
(h)    Legends. The Buyer understands that the certificates or other instruments
representing the Securities and, until the earlier of (i) effectiveness of a
resale registration statement covering the Common Shares and (ii) six (6) months
after the date on which the Buyer purchased the Securities from the Company,
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):
THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS. THESE SECURITIES MAY BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED DIRECTLY OR INDIRECTLY, ONLY (A) TO THE COMPANY, (B) IF
THE SECURITIES HAVE BEEN REGISTERED IN COMPLIANCE WITH THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS, (C) IN COMPLIANCE WITH THE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS UNDER THE SECURITIES ACT IN ACCORDANCE WITH RULE 144 OR RULE 144A
THEREUNDER, IF AVAILABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS PROVIDED THAT THE HOLDER HAS FURNISHED TO THE COMPANY REASONABLE
ASSURANCES, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION


3

--------------------------------------------------------------------------------




UNDER THE SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND REGULATIONS GOVERNING
THE OFFER AND SALE OF SECURITIES. THE COMPANY AGREES TO REMOVE SUCH LEGENDS UPON
THE EARLIER TO OCCUR OF THE (I) EFFECTIVENESS OF A RESALE REGISTRATION STATEMENT
COVERING THE COMMON SHARES AND (II) SIX (6) MONTHS AFTER THE DATE ON WHICH THE
BUYER PURCHASED THE SECURITIES FROM THE COMPANY, WITHOUT FURTHER ACTION BY THE
HOLDER.
3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Buyer that, as of the date hereof and
as of the Closing Date (except for representations and warranties that speak as
of a specific date which shall be true and correct as of such specified date)
and except as disclosed in the SEC Documents (as defined below):
(a)    Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to conduct their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company and its Subsidiaries taken as a whole, (ii) the transactions
contemplated hereby or (iii) the authority or ability of the Company or any of
its Subsidiaries to perform any of their respective obligations under this
Agreement. “Subsidiaries” means any Person in which the Company, directly or
indirectly, (A) owns any of the outstanding capital stock or holds any equity or
similar interest of such Person or (B) controls or operates all or any part of
the business, operations or administration of such Person, and each of the
foregoing, is individually referred to herein as a “Subsidiary”.
(b)    Authorization; Enforcement; Validity. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Securities in accordance with the terms hereof. The execution and
delivery of this Agreement by the Company and the consummation by the Company of
the transactions contemplated hereby have been duly authorized by the Company’s
board of directors and (other than the filing with the SEC and any other filings
as may be required by any state securities agencies) no further filing, consent
or authorization is required by the Company, its board of directors or its
stockholders or other governing body. This Agreement has been duly executed and
delivered by the Company, and each constitutes a legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting


4

--------------------------------------------------------------------------------




generally, the enforcement of applicable creditors’ rights and remedies and
except as rights to indemnification and to contribution may be limited by
federal or state securities law.
(c)    Issuance of Securities. The issuance of the Common Shares is duly
authorized and, upon issuance and payment in accordance with the terms of this
Agreement shall be validly issued, fully paid and non-assessable and free from
all preemptive or similar rights, mortgages, defects, claims, liens, pledges,
charges, taxes, rights of first refusal, encumbrances, security interests and
other encumbrances (collectively “Liens”) with respect to the issuance thereof.
(d)    No Conflicts. The execution, delivery and performance of this Agreement
by the Company and the consummation by the Company of the transactions
contemplated hereby will not (i) result in a violation of the Company’s
Certificate of Incorporation and Bylaws, certificate of formation, memorandum of
association, articles of association, bylaws or other organizational documents
of the Company or any of its Subsidiaries, or any capital stock or other
securities of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) in any respect under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including, without limitation, foreign, federal and state
securities laws and regulations and the rules and regulations of The NASDAQ
Capital Market (the “Principal Market”), with a reasonable prospect of delisting
or suspension occurring after giving effect to all applicable notice, appeal,
compliance and hearing periods, and including all applicable foreign, federal
and state laws, rules and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of (ii) and (iii) for any
such conflict, default or violation that would not reasonably be expected to
have a Material Adverse Effect.
(e)    Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the SEC, Principal Market and any other filings
as may be required by any state securities agencies), any Governmental Entity
(as defined below) or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its respective
obligations under or contemplated by this Agreement, in each case, in accordance
with the terms hereof or thereof. All consents, authorizations, orders, filings
and registrations which the Company or any Subsidiary is required to obtain
pursuant to the preceding sentence have been or will be obtained or effected on
or prior to the Closing Date, and no shareholder consents or approvals are
required to effect the offer, sale and issuance of the Shares and neither the
Company nor any of its Subsidiaries are aware of any facts or circumstances
which might prevent the Company or any of its Subsidiaries from obtaining or
effecting any of the registration, application or filings contemplated by this
Agreement. The Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which could reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.
“Governmental Entity” means any nation, state, county, city, town, village,
district, or other political jurisdiction of any nature, federal, state, local,
municipal,


5

--------------------------------------------------------------------------------




foreign, or other government, governmental or quasi-governmental authority of
any nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal), multi-national organization or body; or
body exercising, or entitled to exercise, any administrative, executive,
judicial, legislative, police, regulatory, or taxing authority or power of any
nature or instrumentality of any of the foregoing, including any entity or
enterprise owned or controlled by a government or a public international
organization or any of the foregoing.
(f)    Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that the Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that the Buyer is not
acting as a financial advisor or fiduciary of the Company or any of its
Subsidiaries (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby, and any advice given by the Buyer or any of
its representatives or agents in connection with this Agreement and the
transactions contemplated hereby is merely incidental to the Buyer’s purchase of
the Securities. The Company further represents to the Buyer that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation by the Company and its representatives.
(g)    Placement Agent’s Fees. None of the Company or its Subsidiaries has, and
no manager, governor, director, officer or employee of any of them has, employed
any broker or finder, or incurred or will incur any broker’s, finder’s or
similar fees, commissions or expenses, in each case in connection with the
transactions contemplated by this Agreement, for which the Buyer or its
designees will be liable.
(h)    No Integrated Offering. None of the Company, its Subsidiaries or any of
their affiliates, nor any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
the 1933 Act or under any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of any exchange or automated
quotation system on which any of the securities of the Company are listed or
designated for quotation. None of the Company, its Subsidiaries, their
affiliates nor any Person acting on their behalf will take any action or steps
that would cause the offering of any of the Securities to be integrated with
other offerings of securities of the Company.
(i)    Application of Takeover Protections; Rights Agreement. The Company and
its board of directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement), stockholder rights plan or other similar
anti-takeover provision under the Certificate of Incorporation, Bylaws or other
organizational documents or the laws of the jurisdiction of its incorporation or
otherwise which is or could become applicable to the Buyer as a result of the
transactions contemplated by this Agreement, including, without limitation, the
Company’s issuance of the Securities and the Buyer’s


6

--------------------------------------------------------------------------------




ownership of the Securities. The Company and its board of directors have taken
all necessary action, if any, in order to render inapplicable any stockholder
rights plan or similar arrangement relating to accumulations of beneficial
ownership of shares of Common Stock or a change in control of the Company or any
of its Subsidiaries.
(j)    SEC Documents; Financial Statements. During the two years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the Securities and Exchange Act of
1934, as amended (the “1934 Act”) (all of the foregoing filed prior to the date
hereof and all exhibits and appendices included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein being hereinafter referred to as the “SEC Documents”). The Company has
delivered or has made available to the Buyer or its respective representatives
true, correct and complete copies of each of the SEC Documents not available on
the EDGAR system. As of their respective dates, the SEC Documents complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements (including,
without limitation, any notes or any letter of the independent accountants of
the Company with respect thereto) of the Company included in the SEC Documents
(the “Financial Statements”) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. Such Financial Statements
have been prepared in accordance with U.S. generally accepted accounting
principles (“GAAP”), consistently applied, during the periods involved (except
(i) as may be otherwise indicated in such Financial Statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of the Company as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments which will not be material, either individually or in the
aggregate). The reserves, if any, established by the Company or the lack of
reserves, if applicable, are reasonable based upon facts and circumstances known
by the Company on the date hereof and there are no loss contingencies that are
required to be accrued by the Statement of Financial Accounting Standard No. 5
of the Financial Accounting Standards Board which are not provided for by the
Company in its Financial Statements or otherwise. The Company is not currently
contemplating to amend or restate any of the Financial Statements nor is the
Company currently aware of facts or circumstances which would require the
Company to amend or restate any of the Financial Statements, in each case, in
order for any of the Financials Statements to be in compliance with GAAP and the
rules and regulations of the SEC. The Company has not been informed by its
independent accountants that they recommend that the Company amend or restate
any of the Financial Statements or that there is any need for the Company to
amend or restate any of the Financial Statements.


7

--------------------------------------------------------------------------------




(k)    Absence of Certain Changes. Since the date of the Company’s most recent
audited financial statements contained in a Form 10-K and any subsequent
unaudited financial statements contained in Form 10-Q there has been no material
adverse change and no material adverse development in the business, assets,
liabilities, properties, operations (including results thereof), condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries.
Since the date of the Company’s most recent audited financial statements
contained in a Form 10-K, neither the Company nor any of its Subsidiaries has
(i) declared or paid any dividends, (ii) sold any assets, individually or in the
aggregate, outside of the ordinary course of business or (iii) made any material
capital expenditures, individually or in the aggregate. Neither the Company nor
any of its Subsidiaries has taken any steps to seek protection pursuant to any
law or statute relating to bankruptcy, insolvency, reorganization, receivership,
liquidation or winding up, nor does the Company or any Subsidiary have any
knowledge or reason to believe that any of their respective creditors intend to
initiate involuntary bankruptcy proceedings or any actual knowledge of any fact
which would reasonably lead a creditor to do so.
(l)    No Undisclosed Events, Liabilities, Developments or Circumstances. Other
than the transactions contemplated by this Agreement, no event, liability,
development or circumstance has occurred or exists, or is reasonably expected to
exist or occur with respect to the Company, any of its Subsidiaries or any of
their respective businesses, properties, liabilities, prospects, operations
(including results thereof) or condition (financial or otherwise), that (i)
would be required to be disclosed by the Company under applicable securities
laws on a registration statement on Form S-1 filed with the SEC relating to an
issuance and sale by the Company of its Common Stock and which has not been
publicly announced, (ii) could have a material adverse effect on the Buyer’s
investment hereunder or (iii) could have a Material Adverse Effect.
(m)    Equity Capitalization. As of the date hereof, the authorized capital
stock of the Company consists of (i) 200,000,000 shares of Common Stock, of
which, 42,906,774 were issued and outstanding as of September 3, 2019, and
27,027,527 shares are reserved for issuance pursuant to securities exercisable
or exchangeable for, or convertible into, shares of Common Stock (inclusive of
convertible preferred stock), and (ii) 5,500,000 shares of preferred stock, of
which 2,857,143 were issued and outstanding as of September 3, 2019.  No shares
of Common Stock or preferred stock are held in treasury.  All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and nonassessable. Except as has been
disclosed in the SEC Documents: (i) none of the Company’s or any Subsidiary’s
capital stock is subject to preemptive rights or any other similar rights or any
liens or encumbrances suffered or permitted by the Company or any Subsidiary;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of the Company or any
of its Subsidiaries or options, warrants, scrip, rights to subscribe to, calls
or commitments of any character whatsoever relating to, or securities or rights
convertible into, or exercisable or exchangeable for, any capital stock of the
Company or any of its Subsidiaries; (iii) there are no outstanding debt
securities,


8

--------------------------------------------------------------------------------




notes, credit agreements, credit facilities or other agreements, documents or
instruments evidencing Indebtedness of the Company or any of its Subsidiaries or
by which the Company or any of its Subsidiaries is or may become bound; (iv)
there are no financing statements securing obligations in any amounts filed in
connection with the Company or any of its Subsidiaries; (v) there are no
agreements or arrangements under which the Company or any of its Subsidiaries is
obligated to register the sale of any of their securities under the 1933 Act,
other than agreements with the Buyer; (vi) there are no outstanding securities
or instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (ix) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect. 
4.
COVENANTS.

(a)    Best Efforts. The Company shall use its best efforts to timely satisfy
each of the covenants hereunder and conditions to be satisfied by it as provided
in Section 5 of this Agreement.
(b)    Blue Sky. The Company shall, on or before the Closing Date, take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to, qualify the Common Shares for sale to the Buyer at the
Closing pursuant to this Agreement under applicable securities or “Blue Sky”
laws of the states of the United States (or to obtain an exemption from such
qualification), and shall provide evidence of any such action so taken to the
Buyer on or prior to the Closing Date. Without limiting any other obligation of
the Company under this Agreement, the Company shall timely make all filings and
reports relating to the offer and sale of the Common Shares required under all
applicable securities laws (including, without limitation, all applicable
federal securities laws and all applicable “Blue Sky” laws), and the Company
shall comply with all applicable foreign, federal, state and local laws,
statutes, rules, regulations and the like relating to the offering and sale of
the Common Shares to the Buyer.
(c)    Reporting Status. Until the earlier of (x) the date on which the Common
Shares may be resold by the Buyer without restriction under Rule 144 under the
1933 Act, or (y) the date no Securities are held by the Buyer (the “Reporting
Period”), the Company shall timely file all reports required to be filed with
the SEC pursuant to the 1934 Act, and the Company shall not terminate its status
as an issuer required to file reports under the 1934 Act even if the 1934 Act or
the rules and regulations thereunder would no longer require or otherwise permit
such termination.


9

--------------------------------------------------------------------------------




(d)    Use of Proceeds. The Company will use the proceeds from the sale of the
Securities for general corporate purposes.
(e)    Listing. The Company shall promptly secure the listing or designation for
quotation (as the case may be) of all of the Common Shares upon each national
securities exchange and automated quotation system, if any, upon which the
Common Stock is then listed or designated for quotation (as the case may be)
(subject to official notice of issuance) and shall maintain such listing or
designation for quotation (as the case may be) of all Common Shares from time to
time issuable under the terms of this Agreement on such national securities
exchange or automated quotation system. The Company shall maintain the Common
Stock’s listing or authorization for quotation (as the case may be) on the
Principal Market, The New York Stock Exchange, the NYSE American, the NASDAQ
Capital Market, the NASDAQ Global Market or the NASDAQ Global Select Market
(each, an “Eligible Market”). Neither the Company nor any of its Subsidiaries
shall take any action which could be reasonably expected to result in the
delisting or suspension of the Common Stock on an Eligible Market. The Company
shall pay all fees and expenses in connection with satisfying its obligations
under this Section 4(f).
(f)    Fees. Except as otherwise set forth in this Agreement, each party to this
Agreement shall bear its own expenses in connection with the sale of the
Securities to the Buyer provided however, that the Company shall bear all of the
costs and expenses of the registration of the Common Shares pursuant to Section
4(g), below. The Company shall be responsible for the payment of any transfer
agent fees and Depository Trust Company (“DTC”) relating to or arising out of
the transactions contemplated hereby. The Company shall pay, and hold the Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.
(g)    Resale Registration. The Company agrees to register the Common Shares for
resale pursuant to a registration statement to be filed with the SEC within 30
days of the Closing Date, and subject to the specific terms and conditions of a
registration rights agreement to be negotiated in good faith and entered into by
the Company and the Buyer.
5.
CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a)    The obligation of the Company hereunder to issue and sell the Common
Shares to the Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date, of each of the following conditions, provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Buyer with prior written
notice thereof:
(i)    The Buyer shall have executed this Agreement and delivered the same to
the Company.
(ii)    The Buyer shall have delivered to the Company the Purchase Price for the
Common Shares being purchased by the Buyer at the Closing by wire transfer of
immediately available funds in accordance with instructions previously provided
by the Company.


10

--------------------------------------------------------------------------------




(iii)    The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specific date), and the Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyer at or prior to the Closing Date.
6.
CONDITIONS TO THE BUYER’S OBLIGATION TO PURCHASE.

(a)    The obligation of the Buyer hereunder to purchase its Common Shares at
the Closing is subject to the satisfaction, at or before the Closing Date, of
each of the following conditions, provided that these conditions are for the
Buyer’s sole benefit and may be waived by the Buyer at any time in its sole
discretion by providing the Company with prior written notice thereof:
(i)    The Company shall have duly executed and delivered to the Buyer this
Agreement and the Company shall have duly executed and delivered to the Buyer
the aggregate number of Common Shares pursuant to this Agreement.
(ii)    All of the representations and warranties made by the Company in this
Agreement that are qualified by materiality or Material Adverse Effect shall be
true and correct in all respects as of the date hereof and as of such Closing
Date as though made at and as of such Closing Date (except to the extent such
representations and warranties expressly speak as of an earlier date, which
shall be true and correct in all respects as of such date) and all of the
representations and warranties made by the Company in this Agreement that are
not qualified by materiality or Material Adverse Effect shall be true and
correct in all material respects as of the date hereof and as of such Closing
Date as though made at and as of such Closing Date (except to the extent such
representations and warranties expressly speak as of an earlier date, which
shall be true and correct in all material respects as of such date).
(iii)    The Common Stock (A) shall be designated for quotation or listed (as
applicable) on the Principal Market and (B) shall not have been suspended, as of
the Closing Date, by the SEC or the Principal Market from trading on the
Principal Market nor, except as disclosed in the SEC Documents, shall suspension
by the SEC or the Principal Market have been threatened (with a reasonable
prospect of delisting or suspension occurring after giving effect to all
applicable notice, appeal, compliance and hearing periods), as of the Closing
Date, either (I) in writing by the SEC or the Principal Market or (II) by
falling below the minimum maintenance requirements of the Principal Market.
(iv)    The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities,
including without limitation, those required by the Principal Market, if any.
(v)    No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or Governmental Entity of


11

--------------------------------------------------------------------------------




competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by this Agreement.
(vi)    Since the date of execution of this Agreement, no event or series of
events shall have occurred that reasonably would have or result in a Material
Adverse Effect.
(vii)    From the date hereof to the Closing Date, (i) trading in the Common
Stock shall not have been suspended by the SEC or the Principal Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing), and, (ii) at any
time prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on the Principal Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of the Buyer, makes it impracticable or inadvisable to
purchase the Securities at the Closing.
7.
TERMINATION.

The Buyer shall have the right to terminate its obligations under this Agreement
with respect to itself for a breach by the Company of the terms and provisions
of this Agreement without liability of the Buyer to any other party; provided,
however, (i) the right to terminate this Agreement under this Section 7 shall
not be available to the Buyer if the failure of the transactions contemplated by
this Agreement to have been consummated by such date is the result of the
Buyer’s breach of this Agreement and (ii) the abandonment of the sale and
purchase of the Common Shares shall be applicable only to the Buyer providing
such written notice. Nothing contained in this Section 7 shall be deemed to
release any party from any liability for any breach by such party of the terms
and provisions of this Agreement or to impair the right of any party to compel
specific performance by any other party of its obligations under this Agreement.
8.
MISCELLANEOUS.

(a)    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of Delaware, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of Delaware. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Delaware for the adjudication of any dispute hereunder or in
connection herewith or under any of the other Transaction Documents or with any
transaction contemplated hereby or thereby, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and


12

--------------------------------------------------------------------------------




consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed or operate to preclude the Buyer from
bringing suit or taking other legal action against the Company in any other
jurisdiction to collect on the Company’s obligations to the Buyer or to enforce
a judgment or other court ruling in favor of the Buyer. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR UNDER ANY OTHER
TRANSACTION DOCUMENT OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT, ANY
OTHER TRANSACTION DOCUMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.
(b)    Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.
(c)    Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.
(d)    Severability; Maximum Payment Amounts. If any provision of this Agreement
is prohibited by law or otherwise determined to be invalid or unenforceable by a
court of competent jurisdiction, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s). Notwithstanding anything to the contrary contained
in this Agreement (and without implication that the following is required or
applicable), it is the intention of the parties that in no event shall amounts
and


13

--------------------------------------------------------------------------------




value paid by the Company and/or any of its Subsidiaries (as the case may be),
or payable to or received by the Buyer, under this Agreement (including without
limitation, any amounts that would be characterized as “interest” under
applicable law) exceed amounts permitted under any applicable law. Accordingly,
if any obligation to pay, payment made to the Buyer, or collection by the Buyer
pursuant to this Agreement is finally judicially determined to be contrary to
any such applicable law, such obligation to pay, payment or collection shall be
deemed to have been made by mutual mistake of the Buyer, the Company and its
Subsidiaries and such amount shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by the applicable law. Such adjustment shall
be effected, to the extent necessary, by reducing or refunding, at the option of
the Buyer, the amount of interest or any other amounts which would constitute
unlawful amounts required to be paid or actually paid to the Buyer under this
Agreement. For greater certainty, to the extent that any interest, charges,
fees, expenses or other amounts required to be paid to or received by the Buyer
under this Agreement or related thereto are held to be within the meaning of
“interest” or another applicable term to otherwise be violative of applicable
law, such amounts shall be pro-rated over the period of time to which they
relate.
(e)    Entire Agreement; Amendments. This Agreement supersedes all other prior
oral or written agreements between the Buyer, the Company, its Subsidiaries,
their affiliates and Persons acting on their behalf, including, without
limitation, any transactions by the Buyer with respect to Common Stock or the
Securities, and the other matters contained herein and therein, and this
Agreement and the instruments referenced herein contain the entire understanding
of the parties solely with respect to the matters covered herein and therein;
provided, however, nothing contained in this Agreement shall (or shall be deemed
to) (i) have any effect on any agreements the Buyer has entered into with, or
any instruments the Buyer has received from, the Company or any of its
Subsidiaries prior to the date hereof with respect to any prior investment made
by the Buyer in the Company or (ii) waive, alter, modify or amend in any respect
any obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to the Buyer or any other Person, in any agreement entered into prior
to the date hereof between or among the Company and/or any of its Subsidiaries
and the Buyer, or any instruments the Buyer received from the Company and/or any
of its Subsidiaries prior to the date hereof, and all such agreements and
instruments shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor the Buyer makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and the Buyer against whom such amendment is to be
enforceable. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party. The Company has not, directly
or indirectly, made any agreements with the Buyer relating to the terms or
conditions of the transactions contemplated by this Agreement except as set
forth herein. Without limiting the foregoing, the Company confirms that, except
as set forth in this Agreement, the Buyer has not made any commitment or promise
or has any other obligation to provide any financing to the Company, any
Subsidiary or otherwise. As a material inducement for the Buyer to enter into
this Agreement, the Company expressly acknowledges and agrees that (x) no due
diligence or other investigation or inquiry conducted by the Buyer, any of its
advisors or any of its representatives shall affect the Buyer’s right to rely
on, or shall modify or qualify in


14

--------------------------------------------------------------------------------




any manner or be an exception to any of, the Company’s representations and
warranties contained in this Agreement and (y) unless a provision of this
Agreement is expressly preceded by the phrase “except as disclosed in the SEC
Documents,” nothing contained in any of the SEC Documents shall affect the
Buyer’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement.
(f)    Notices. All notices, requests, claims, demands and other communications
hereunder shall be given (and shall be deemed to have been duly given upon
receipt) by hand delivery, by prepaid overnight courier (providing written proof
of delivery), by transmission-mail (with confirmation of transmission other than
by means of an automatically-generated reply) or by certified or registered mail
(return receipt requested and first class postage prepaid), addressed as follows
(or at such other address for a Party as shall be specified by like notice):


If to the Company:
Cerecor Inc.
540 Gaither Road, Suite 400
Rockville, Maryland 20850
E-mail: jmiller@cerecor.com
Attention: Joe Miller, Chief Financial Officer


With a copy (for informational purposes only) to:
Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC 27607
E-mail: dreynolds@wyrick.com
Attention: Donald R. Reynolds, Esq.


If to the Buyer, to its address and email set forth on the signature page
hereto.
(g)    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of any of the Common Shares. A Buyer may assign some or
all of its rights hereunder in connection with any transfer of any of its
Securities without the consent of the Company, in which event such assignee
shall be deemed to be a Buyer hereunder with respect to such assigned rights,
provided such assignment is in compliance with applicable federal and state
securities laws.
(h)    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
(i)    Survival. The representations, warranties, agreements and covenants shall
survive the Closing.
(j)    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other


15

--------------------------------------------------------------------------------




agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
(k)    Construction. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty. Each and every reference to share prices,
shares of Common Stock and any other numbers in this Agreement that relate to
the Common Stock shall be automatically adjusted for any stock splits, stock
dividends, stock combinations, recapitalizations or other similar transactions
that occur with respect to the Common Stock after the date of this Agreement.
Notwithstanding anything in this Agreement to the contrary, for the avoidance of
doubt, nothing contained herein shall constitute a representation or warranty
against, or a prohibition of, any actions with respect to the borrowing of,
arrangement to borrow, identification of the availability of, and/or securing
of, securities of the Company in order for Buyer (or its broker or other
financial representative) to effect short sales or similar transactions in the
future.
(l)    Remedies. Buyer and in the event of assignment by Buyer of its rights and
obligations hereunder, each holder of Securities, shall have all rights and
remedies set forth in this Agreement and all rights and remedies which such
holders have been granted at any time under any other agreement or contract and
all of the rights which such holders have under any law. Any Person having any
rights under any provision of this Agreement shall be entitled to enforce such
rights specifically (without posting a bond or other security), to recover
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it or any Subsidiary fails to perform, observe, or
discharge any or all of its or such Subsidiary’s (as the case may be)
obligations under this Agreement, any remedy at law would inadequate relief to
the Buyer. The Company therefore agrees that the Buyer shall be entitled to
specific performance and/or temporary, preliminary and permanent injunctive or
other equitable relief from any court of competent jurisdiction in any such case
without the necessity of proving actual damages and without posting a bond or
other security. The remedies provided in this Agreement shall be cumulative and
in addition to all other remedies available under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief).
[signature pages follow]




16

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.    
 
 
 
 
 
 
 
COMPANY:
 
 
 
 
 
 
 
CERECOR INC.
 
 
 
 
 
 
By:
/s/ Joseph M. Miller
 
 
 
Name: Joseph M. Miller
 
 
 
Title: Chief Financial Officer





[Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------






 
 
 
 
 
 
 
BUYER:
 
 
 
 
 
 
 
ARMISTICE CAPITAL MASTER FUND LTD.
 
 
 
 
 
 
By:
/s/ Steven J. Boyd
 
 
 
Name: Steven J. Boyd
 
 
 
Title: Chief Investment Officer
 
 
 
 
 
 
 
c/o Armistice Capital, LLC
 
 
 
510 Madison Avenue, 22nd Floor
 
 
 
New York, NY, 10022
 
 
 
DRadden@armisticecapital.com







[Signature Page to Securities Purchase Agreement]

